Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 DETAILED ACTION
This communication is in response to the Claims filed on 07/16/2019. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 1-4, 9-12, and 21-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Junqi Hang on 03/29/2021.
The application has been amended as follows: 

1.	(Currently Amended)	A method for playing a target scene animation, the method comprising: 
obtaining, by a server, scene data corresponding to a plurality of first accounts, the scene data being data generated by a plurality of first clients, each of the plurality of first clients 
determining, by the server according to the scene data, whether a predetermined trigger condition of playing [[a]] the target scene animation is met; and 
sending, by the server, a control message to each of the plurality of first accounts when the predetermined trigger condition of playing the target scene animation is met, wherein the control message carries a server time at which the server instructs to start to play the target scene animation and is [[being]] used to instruct each of the plurality of first clients to synchronously play the target scene animation, and wherein the each of the plurality of first clients is configured to play the target scene animation according to the control message by: 
obtaining a target time difference (ActualDelta) from the server, and determining a client time according to the target time difference and the server time, the client time being a sum of the server time and the target time difference, wherein the target time difference from the server is obtained according to formula: 
ActualDelta = C1 - S1 – NetDelay, wherein NetDelay = (C1 - C0)/2, C0 is a time at which a time comparison packet is sent to the server, C1 is a time at which a response message returned by the server in response to the time comparison packet is received, and S1 is a time at which the server receives the time comparison packet; or
ActualDelta = LogicTimeDelta + TransmitDelay, TransmitDelay = S1 - S0, LogicTimeDelta = C1 - S1, S0 is a time at which the server sends a time comparison packet, C1 is a time at which the time comparison packet sent by the server is received, and S1 is the server time at which the time comparison packet is received;
determining a receiving time at which the control message is received; 
obtaining a time stamp of current play of the target scene animation according to the client time and the receiving time, the time stamp being a time difference between the receiving time and the client time; and 
starting to play, at the receiving time, a part of the target scene animation that begins at the time stamp.

2. 	(Currently Amended)	The method according to claim 1, wherein after the sending [[a]] the control message to the each of the plurality of first accounts when the predetermined trigger condition of playing the target scene animation is met, the method further comprises: 
detecting whether a request message sent by a second account is received, the request messaging being used to request to log in to a second client; and 
sending the control message to the second account when it is detected that the request message sent by the second account is received, the control message being used to instruct the second client to 
3. 	(Original)	The method according to claim 1, wherein the predetermined trigger condition comprises at least one of the following: 
at least one event object enters a target area, each event object corresponding to one of the plurality of first accounts; 
a residence time of the at least one event object in the target area is greater than a predetermined time; 
at least one of the plurality of first accounts completes a target task; and 
an attribute value of at least one of the plurality of first accounts exceeds a predetermined threshold, the attribute value comprising at least one of the following: an account level, an account login time, and an account event resource volume.4. 	(Currently Amended)	The method according to claim 1, further comprising: 
receiving, by the server andfrom the each of the plurality of first clients, individual scene data respectively corresponding to the each of the plurality of first accounts 



9. 	(Currently Amended)	A system for playing a target scene animation, the system comprising: a server; and a plurality of terminals [[each]] respectively configured to execute a a plurality of first clients, wherein the [[server]] system includes a memory, and a processor coupled to the memory, and the processor is configured to: 
obtain scene data corresponding to a plurality of first accounts, the scene data being data generated by a plurality of first clients, each of the plurality of first clients a plurality of terminals and logged in with one of the plurality of first accounts; 
determine, according to the scene data, whether a predetermined trigger condition of playing [[a]] the target scene animation is met; and 
send a control message to each of the plurality of first accounts when the predetermined trigger condition of playing the target scene animation is met, wherein the control message carries a server time at which the server instructs to start to play the target scene animation and is [[being]] used to instruct each of the plurality of first clients to synchronously play the target scene animation, and wherein the each of the plurality of first clients is configured to play the target scene animation according to the control message by: 
obtaining a target time difference (ActualDelta) from the server, and determining a client time according to the target time difference and the server time, the client time being a sum of the server time and the target time difference, wherein the target time difference from the server is obtained according to formula: 
ActualDelta = C1 - S1 – NetDelay, wherein NetDelay = (C1 - C0)/2, C0 is a time at which a time comparison packet is sent to the server, C1 is a time at which a response message returned by the server in response to the time comparison packet is received, and S1 is a time at which the server receives the time comparison packet; or
ActualDelta = LogicTimeDelta + TransmitDelay, TransmitDelay = S1 - S0, LogicTimeDelta = C1 - S1, S0 is a time at which the server sends a time comparison packet, C1 is a time at which the time comparison packet sent by the server is received, and S1 is the server time at which the time comparison packet is received;
determining a receiving time at which the control message is received; 
obtaining a time stamp of current play of the target scene animation according to the client time and the receiving time, the time stamp being a time difference between the receiving time and the client time; and 
starting to play, at the receiving time, a part of the target scene animation that begins at the time stamp.

10. 	(Currently Amended)	The system according to claim 9, wherein the processor is further configured to: 
after the sending [[a]] the control message to the each of the plurality of first accounts when the predetermined trigger condition of playing the target scene animation is met, detect whether a request message sent by a second account is received, the request messaging being used to request to log in to a second client executed on one of the plurality of terminals; and 
send the control message to the second account when it is detected that the request message sent by the second account is received, the control message being used to instruct the second client to synchronously play the target scene animation with the plurality of first clients.11. 	(Original)	The system according to claim 9, wherein the predetermined trigger condition comprises at least one of the following: 
at least one event object enters a target area, each event object corresponding to one of the plurality of first accounts; 
a residence time of the at least one event object in the target area is greater than a predetermined time; 
at least one of the plurality of first accounts completes a target task; and 
an attribute value of at least one of the plurality of first accounts exceeds a predetermined threshold, the attribute value comprising at least one of the following: an account level, an account login time, and an account event resource volume.12. 	(Currently Amended)	The system according to claim 9, wherein the processor is further configured to: 
receive individual scene data corresponding to  the each of the plurality of first accounts 


21.	(New) A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: 
obtaining, scene data corresponding to a plurality of first accounts, the scene data being data generated by a plurality of first clients, each of the plurality of first clients being logged in with one of the plurality of first accounts; 
determining, according to the scene data, whether a predetermined trigger condition of playing the target scene animation is met; and 
sending a control message to each of the plurality of first accounts when the predetermined trigger condition of playing the target scene animation is met, wherein the control message carries a server time at which the server instructs to start to play the target scene animation and is used to instruct each of the plurality of first clients to synchronously play the target scene animation, and wherein the each of the plurality of first clients is configured to play the target scene animation according to the control message by: 
obtaining a target time difference (ActualDelta) from the server, and determining a client time according to the target time difference and the server time, the client time being a sum of the server time and the target time difference, wherein the target time difference from the server is obtained according to formula: 
ActualDelta = C1 - S1 – NetDelay, wherein NetDelay = (C1 - C0)/2, C0 is a time at which a time comparison packet is sent to the server, C1 is a time at which a response message returned by the server in response to the time comparison packet is received, and S1 is a time at which the server receives the time comparison packet; or
ActualDelta = LogicTimeDelta + TransmitDelay, TransmitDelay = S1 - S0, LogicTimeDelta = C1 - S1, S0 is a time at which the server sends a time comparison packet, C1 is a time at which the time comparison packet sent by the server is received, and S1 is the server time at which the time comparison packet is received;
determining a receiving time at which the control message is received; 
obtaining a time stamp of current play of the target scene animation according to the client time and the receiving time, the time stamp being a time difference between the receiving time and the client time; and 
starting to play, at the receiving time, a part of the target scene animation that begins at the time stamp.

22.	(New) The non-transitory computer-readable storage medium according to claim 21, wherein the computer program instructions are executable by the at least one processor to further perform: 
after the sending the control message to the each of the plurality of first accounts when the predetermined trigger condition of playing the target scene animation is met, detecting whether a request message sent by a second account is received, the request messaging being used to request to log in to a second client; and 
sending the control message to the second account when it is detected that the request message sent by the second account is received, the control message being used to instruct the second client to synchronously play the target scene animation with the plurality of first clients.
23.	(New) The non-transitory computer-readable storage medium according to claim 21, wherein the predetermined trigger condition comprises at least one of the following: 
at least one event object enters a target area, each event object corresponding to one of the plurality of first accounts; 
a residence time of the at least one event object in the target area is greater than a predetermined time; 
at least one of the plurality of first accounts completes a target task; and 
an attribute value of at least one of the plurality of first accounts exceeds a predetermined threshold, the attribute value comprising at least one of the following: an account level, an account login time, and an account event resource volume.
24.	(New) The non-transitory computer-readable storage medium according to claim 21, wherein the computer program instructions are executable by the at least one processor to further perform: 
receiving, from the each of the plurality of first clients, individual scene data respectively corresponding to the each of the plurality of first accounts, the individual scene data being part of the scene data obtained by the server.

               Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Besides the prior art identified in the IDS dated on 07/16/2019. Three additional prior arts are identified and cited in the Form 892: CHICKERING et al (US 2010/0178985 A1), Li (US 2013/0184083 A1), and CHAPMAN (US 2016/0239184 A1), which disclose synchronizing players in gaming. 
However, the prior art of record alone or in combination does not teach the time calculation as claimed to determine the time to play the target scenes, specifically:
“wherein the control message carries a server time at which the server instructs to start to play the target scene animation … wherein the each of the plurality of first clients is configured to play the target scene animation according to the control message by: 
obtaining a target time difference (ActualDelta) from the server, and determining a client time according to the target time difference and the server time, the client time being a sum of the server time and the target time difference, wherein the target time difference from the server is obtained according to formula: 
ActualDelta = C1 - S1 – NetDelay, wherein NetDelay = (C1 - C0)/2, C0 is a time at which a time comparison packet is sent to the server, C1 is a time at which a response message returned by the server in response to the time comparison packet is received, and S1 is a time at which the server receives the time comparison packet; or
ActualDelta = LogicTimeDelta + TransmitDelay, TransmitDelay = S1 - S0, LogicTimeDelta = C1 - S1, S0 is a time at which the server sends a time comparison packet, C1 is a time at which the time comparison packet sent by the server is received, and S1 is the server time at which the time comparison packet is received;
determining a receiving time at which the control message is received; 
obtaining a time stamp of current play of the target scene animation according to the client time and the receiving time, the time stamp being a time difference between the receiving time and the client time; and 
starting to play, at the receiving time, a part of the target scene animation that begins at the time stamp”


The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claims 9 and 21.  Dependent claims 2-4, 10-12, and 22-24 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454